Title: The American Commissioners to Francis Coffyn, 12 November 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Coffyn, Francis


Sir
Passy Novr. 12 1778
Your favours of the 15 Octr. and 1st of November We have recd with their Inclosures. And We approve of your Conduct and the Reasons of it, excepting Mr De la Plaine.— As he is not in the service of the united States We cannot justify, putting the united States to Expence for his assistance. You will please to draw upon Us for the Money you have advanced, when it shall be necessary to you. We have the Honour to be &c—
Mr Francis Coffyn. Dunkirk
  
Notation by Franklin: Capt. de la Plaigne has a Congress Commission
